COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
                                                                No. 08-18-00144-CV
                                                §
  IN THE INTEREST OF M.L.L.,                                         Appeal from
                                                §
  A CHILD                                                       143rd District Court
                                                §
                                                               of Ward County, Texas
                                                §
                                                             (TC # 17-04-24193-CVW)
                                                §


                                       JUDGMENT

       The Court has considered the cause on the record and concludes that there was no error in

the judgment. We therefore affirm the judgment of the court below.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF FEBRUARY, 2019.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.